Citation Nr: 1810553	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for idiopathic hypertrophic pachymeningitis (IHP).  

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for ruptured duodenal ulcer. 

4.  Entitlement to service connection for scar associated with duodenal ulcer. 

5.  Entitlement to service connection for edema of the hands. 

6.  Entitlement to service connection for edema of the feet.

7.  Entitlement to service connection for left and right foot bunions.  

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus type II.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for ruptured duodenal ulcer. 

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for scar associated with duodenal ulcer. 

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for edema of the hands. 

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for edema of the feet.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left and right foot bunions.  


WITNESSES AT HEARING ON APPEAL

The Veteran and M. W. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to November 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, including the transcript of the August 2017 Board hearing presided over by the undersigned Veterans Law Judge. 

The Board notes that though the Veteran clarified in a statement that he is seeking compensation under § 1151 for the above listed disabilities other than IHP (as opposed to service connection), the AOJ nevertheless adjudicated the issues of entitlement for service connection for the same, such service connection issues were appealed, and the appeals were perfected.  Service connection is considered the greater benefit over § 1151 compensation because a Veteran receiving compensation under § 1151 is not entitled to all ancillary benefits that are payable to Veterans with service-connected disabilities.  The Board concludes that such issues of entitlement to service connection for the above listed disabilities other than IHP are on appeal and are before the Board at this time. 

The issues of entitlement to service connection listed above are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have additional disability, claimed as diabetes mellitus, when comparing the Veteran's condition immediately before treatment by VA, to the Veteran's condition after receiving such treatment.  

2.   The Veteran does not have additional disability, claimed as peripheral edema of the bilateral feet and hands, when comparing the Veteran's condition immediately before treatment by VA, to the Veteran's condition after receiving such treatment.
  
3.  The competent and probative evidence shows that the Veteran's ruptured duodenal ulcer with associated scar was not proximately caused by a failure on the part of VA to exercise the degree of care that would be expected of a reasonable health care provider; and, the Veteran's ruptured duodenal ulcer with associated scar was reasonably foreseeable.  

4.  The competent and probative evidence shows that the Veteran's bilateral bunions were not proximately caused by a failure on the part of VA to exercise the degree of care that would be expected of a reasonable health care provider; and, the Veteran's bilateral bunions was reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  for diabetes mellitus type II have not been met.  38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. § 3.361 (2017).

2.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  for edema of the hands have not been met.  38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. § 3.361 (2017).

3.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  for edema of the feet have not been met.  38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. § 3.361 (2017).

4.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  for left and right foot bunions have not been met.  38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. § 3.361 (2017).

5.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  for ruptured duodenal ulcer have not been met.  38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. § 3.361 (2017).

6.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  for scar associated with duodenal ulcer have not been met.  38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



Compensation under 38 U.S.C.A. § 1151


Under 38 U.S.C.A. § 1151, compensation shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service-connected. A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a) (West 2014).  

To determine whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, or training and rehabilitation services upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. 38 C.F.R. § 3.361 (c)(1); see also 38 C.F.R. § 3.358 (c)(1). The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 38 C.F.R. § 3.361 (d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361 (d)(2).  

As reflected in his August 2010 statement and his August 2017 Board hearing, the Veteran contends that compensation under § 1151 is warranted for disabilities that are allegedly due to fault on the part of the Louis Stokes VA Medical Center hospital treatment, and specifically the provider Dr. S. B., at Louis Stokes VAMC, in treating him and discharging him on March 1, 2010.  He clarified in the August 2010 statement that he believes he received high quality of care at the Wade Park and Brecksville VAMC locations.  The Veteran also contends, as reflected in his August 2017 Board hearing, that compensation under § 1151 is warranted for all complications due to his steroid treatment prescribed by University Hospital (UH) beginning in December 2009, which VA continued for some time after his transfer from UH to VA care, as described below.  

The Board acknowledges the Veteran's subjective timeline for his medical treatment and history, for instance, as reported in his August 2017 Board hearing.  However, there are multiple dates and specific treatment events reported by the Veteran that are inconsistent with medical treatment records.  For one example, the Veteran reported in his August 2010 statement that he began taking Dexamethasone on December 9, 2009, but the medical evidence shows that he began this course of treatment on December 12, 2009.  His Board hearing testimony also includes some inconsistencies with regard to when he was taken off steroids and when he was placed back on steroids, and by which providers.  Thus, the medical treatment records have greater probative value than the Veteran's later-reported subjective history of specific date and specific treatment events, and therefore the Board will rely on the medical evidence when considering the Veteran's medical history.  The Veteran's medical history is as follows:  

As noted in the November 2010 VA examination, the Veteran was followed in VA optometry in March 2009, when he was found to have bilateral papilledema.  CNS imaging showed dural-based abnormality, and VA sent him to neurosurgery at University Hospital (UH, a private hospital).  It is noted that UH performed clinical studies, and that he was prescribed with a high dose of steroids, which the examiner noted as causing the Veteran's steroid-induced diabetes mellitus and severe GI bleed from duodenal ulcer.  

The private medical evidence shows that Dr. R., a UH neuro-oncologist, and Dr. D., a UH neurologist, prescribed the Veteran with Dexamethasone, four times per day, starting in December 2009.  The Veteran was experiencing neurological symptoms, including visual symptoms, at that time.  A January 18, 2009 letter from Dr. D. at UH shows that the Veteran was continued on the same dose of Dexamethasone, per his recommendation.  Per a March 2010 VA endocrinology consult, the Dexamethasone reportedly caused significant improvements in the Veteran's IHP symptoms.  

Then, in a January 28, 2010 VA emergency department (ED) note, it is noted that the Veteran has IHP and that he presents to the ED requesting primary care physician and neurology consults placed in order to transfer his care from UH neurology to VA.  It is noted that he underwent a workup and diagnosed by neurologists at UH.  The Veteran reported that he was told to transfer his care to VA.  A VA physician, Dr. M. B., ordered the Veteran's PCP and neurology consults were ordered, and the report reflects that Veteran is continuing to take Dexamethasone as prescribed, and he was discharged home.   

The Veteran reported in an August 2010 statement that in February 2010, he was taken unconscious by ambulance to UH with severe hypothermia, and then transferred to the Louis Stokes VA Medical Center for continued care after he was deemed stable for transfer.  The March 1, 2010 VA Louis Stokes VAMC Discharge Summary by Dr. S. B. shows that the Veteran was admitted to the Louis Stokes VAMC on February 26, 2010.  He had been transferred from UH for further management of hypothermia (the Veteran had reported that his furnace in his house was not working) and brachycardia.  It is noted that VA Neurology and Dermatology were consulted, and certain conditions were ruled out.  Dr. S. B. noted that on arrival, the Veteran was asymptomatic.  Dr. S. B. also addressed the Veteran's clinical testing results.  The March 1, 2010 Neurology Consult noted the Veteran's course of Dexamethasone beginning on December 12, 2009, and that the Veteran's outpatient status was monitored by Dr. R. at UH in January 2010, and that his functional status was described as markedly improved.  The March 1, 2010 Neurology Consult noted that the Veteran's episode of hypothermia is not well explained.  It is noted  that the general plan is to migrate him from Dexamethasone to an equi-anti-inflammatory dose of Prednisone, and once stability on Prednisone is clear, to wean him off of it.  It is noted that Endocrinology should be involved as soon as possible because of his steroid-induced diabetes.  Notably, the Neurologist stated that given the Veteran's very high blood sugars, he would favor endocrine seeing the Veteran before discharge, but from a neurological standpoint [or from the standpoint of his IHP treatment] he could be discharged.  

In the March 1, 2010 Discharge Summary, regarding the hospital course, Dr. S. B. noted that on presentation, the Veteran was clinically stable.  Dr. S. B. noted that during the Veteran's hospital course, Neurology was consulted, who after consulting with the UH doctor who originally prescribed the Dexamethasone dose (Dr. R.), recommended continuing the Dexamethasone for now (likely indefinitely) with follow up with UH as an outpatient.  Dr. S. B. noted that the Veteran's blood sugars were elevated, and that they were also elevated at UH, and that this was likely due to steroids.  VA Dermatology was informed, and it is noted that they were aware he was being followed at UH, and Dermatology recommended starting the Veteran on Vitamin C for now and to then follow up as an outpatient.  Dr. S. B. noted that the Veteran was discharged with an appointment scheduled the next day for diabetic education and glucometer.  It is noted that the Veteran was going to a friend's place.  The Veteran was discharged from the VAMC on March 1, 2010.  

Then, as reflected in a March 23, 2010 VA Endocrinology Consult, the Veteran presented to the UH Emergency Department on March 5, 2010 with weakness and a severe GI bleed.  The consult notes that the Dexamethasone was listed on this admission note.  Then, as reflected by the March 23, 2010 VA endocrinology consult,  the Veteran was transferred again from UH to VA on March 18, 2010, and he was apparently not on steroids at that time.  It is noted that his only steroid dose during this admission to the VAMC was on March 23, 2010, per the medication log.  An April 12, 2010 VA Rheumatology Consult noted that the Veteran's hospital course was complicated by fascia dehiscence and wound infection.   The April 12, 2010 Rheumatology Consult noted that the Veteran's steroids had been discontinued on March 6, and then resumed on March 23, 2010, as Prednisone.  It is noted that while at VA, he has been hemodynamically stable, and that he has an open wound and has wound dressings.  The March 23, 2010 VA Endocrinology Consult shows that the Veteran is being transferred that day to Brecksville for wound care and rehab.  The March 23, 2010 VA Wade Park Discharge Summary also shows that the Veteran was admitted on March 18, 2010 from UH for follow up on wound infection.  The Veteran found to have massive bleeding from the rectum and hemactezia, and he underwent emergency surgical procedures, to include an oversew of duodenal of the duodenal bleeding vessel.  He was improved in the ICU, and the Veteran was noted as being stable for discharge on that date, March 23. He could be transferred to Brecksville because no beds were available, and so he was transferred to Wade Park for discharge planning.  

It is noted in the March 23, 2010 VA Endocrinology note that VA neurology suggests that the Veteran should be ideally on steroids for his IHP, but that this needs to be balanced against his recent major GI bleed.  The Neurology attendee's addendum on March 23, 2010 noted that while at the VA February 26 to March 1, 2010, and on discharge, the Veteran's Dexamethasone does was 4mg, 4 times daily.  The Endocrinologist's addendum stated that adrenal insufficiency, was also noted as a risk of steroid use, was a more likely a cause of hyperthermia rather than hypothermia (though this is also included in the usual lists of causes).  Then, in a March 29, 2010 addendum, a VA endocrinologist noted that the Veteran's cortisol level showed a good response, despite prior steroid use.  The VA endocrinologist noted that if the plan is to withdraw steroids, she would recommend that the minimal prednisone dose be 7.5 mg until the Veteran can be evaluated with a stim test in the endocrine clinic.  This plan was agreed upon.  

An April 12, 2010 VA Rheumatology Consult noted the Veteran's history, and the report reflects that the Veteran was still on Prednisone for IHP.  The consult notes that the high dose of steroids resulted in a good response, but now he has more IHP symptoms since being on loser doses of steroids.  Based on clinical evidence and the Veteran's reports, the rheumatologist stated that the Veteran's IHP is active with some inflammatory component, that that the Veteran's dose of steroids is not enough to control the inflammation.  She noted that she agrees with Neurology that the Veteran would benefit with additional immunosuppression with a steroid sparing agent.  It is noted that she discussed at length with the Veteran the risks and benefits of immunosuppression, with steroids as well as additional medications.  

A September 2010 VA Rheumatology Consult notes that the Veteran is still taking the same small dose of Prednisone.  The Veteran reported pain in his toes due to bunions, and he noted that he is getting inserts from a podiatrist.  He denied any other joint swelling.  He did note chronic edema of the ankles since being on steroids.  The rheumatologist noted that the Veteran has trace edema of the lower tibias only not on the dorsum of the feet.  The abdominal scar is noted as well healed with no tenderness.  His condition is noted as stable, and that he needs to taper off his steroids.  It is noted that the goal is complete discontinuation of steroids given his steroid induced diabetes.  

A November 2010 VA examiner, who reviewed the Veteran's records, noted that the Veteran is currently recovered and that he remains on low, tapering dose of steroids.  On physical examination, there was no peripheral edema.  

The Board acknowledges the Veteran's argument that he did not give informed consent for a course of treatment that included steroids in December 2009, when he was first prescribed Dexamethasone.  For instance, he argues that he was not told of the risks and side effects of such treatment at any point by his UH doctors.  Compensation under § 1151 may not be paid for treatment that was rendered by UH. 

Further, there is no probative indication that VA did not obtain freely given consent for continuing steroid treatment with a careful explanation to the Veteran of the course of treatment, including any risks.  See 38 C.F.R. § 17.32(b).   The Board acknowledges that the Veteran reported in a June 2013 Form 9 that no one from VA warned him that side effects of steroids included elevated blood sugar, or that bleeding ulcer is a known complication of steroid use.  However, as described above, at least one VA provider expressly noted that she carefully explained the side effects of steroid use.  Further, as reflected in a March 2011 statement, the Veteran stated that he was prescribed [continuing] Dexamethasone [by VA] "despite my concern regarding the known side effects of its long-term use."  Thus, the Veteran's report that no one from VA told him of the side effects of steroids is inconsistent with the medical evidence of record and is inconsistent with his own report that he already had concerns about the known side effects of steroid use.  Given the Veteran's statements regarding his medical history that are inconsistent with the actual medical record, and given these inconsistent statements, the Board finds that the Veteran is an unreliable historian, and the Board finds that the Veteran's report that no VA provider told him of the complications of his continuing steroid use is not credible and has no probative value.  

The Veteran is competent to attest as to his symptoms and observations.  However, the Board finds that the determinations as to whether there is any additional disability and whether any such additional disability was due to fault on the part of VA in furnishing treatment for a disability; whether there was an event or additional disability that was not reasonably foreseeable; or whether the Veteran's discharge from the hospital after treatment was too early and led to a worsening of his claimed disabilities, are essentially medical questions.  The determination of what side effects and foreseeable risks there are for treatments such as steroid treatments, is also a medical question.  The record does not indicate that the Veteran has medical expertise or training.  It follows that the Veteran's determinations that he has an additional disability due to VA's treatment of his disabilities, and that there was negligence and fault on the part of VA in furnishing treatment, to include in prescribing steroids; that his condition was not stable enough for discharge from the hospital on March 1, 2010; and, that the timing of his discharge aggravated his claimed disabilities beyond the level of natural progression, are also not competent evidence.  It also follows that the Veteran's determinations as to what types of treatment and medication would be expected of a reasonable healthcare provider are also not competent evidence.  It also follows that the Veteran's determinations as to which side effects and risks are foreseeable in the course of treatment, to include steroid treatment, are also note competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, such lay opinions by the Veteran have no probative value.   

On the other hand, the above medical evidence has probative value, as the providers' opinions and assessments of the Veteran's condition over time are based on familiar with his history and are based on the providers' own medical expertise and experience, clinical testing, and physical evaluations.  Further, the August 2011 VA examiner's medical opinion and the April 2013 VA examiner's medical opinion have probative value in this case regarding whether there was fault on the part of VA in furnishing treatment; whether there was an event not reasonably foreseeable; or whether the Veteran's discharge from the hospital after treatment was too early and led to a worsening of his claimed disabilities.  These opinions have probative value because the VA examiners are each a physician with the requisite medical training and expertise to provide such opinions.  Each examiner also rendered the medical opinions based on review of the Veteran's claims file and medical history, and on the Veteran's subjective history, and the opinions are supported by rationale.  Together, these opinions cover all relevant bases. 

The August 2011 VA examiner, Dr. Y. referenced certain treatment records after reviewing the Veteran's entire claims file, and Dr. Y. opined that the Veteran's treatment for IHP and the resulting steroid-induced diabetes, ruptured duodenal ulcer, residual scar associated with the ulcer, edema, vitamin deficiencies, and bunions, are not proximately due to VA failing to exercise the degree of care that one would expect from a reasonable health care provider.  Dr. Y. also opined that such disabilities did not result from an event that was not reasonably foreseeable.  Significantly, Dr. Y. also noted that the Veteran's steroid-induced diabetes is resolved now, with a blood sugar of 102, and that as of the April 2011 VA endocrinology note, there is no need of any intervention.  

The April 2013 VA examiner, Dr. M. opined that there is no evidence of fault on VA's part due to carelessness, negligence, lack of proper skill, or error in judgment in the Veteran's hospital care and medical or surgical treatment or examination of the Veteran caused the Veteran's additional disability.  She also opined that there is no evidence of an event not reasonably foreseeable proximately caused the Veteran's additional disability.  She stated that the Veteran's care included care by a VA neurologist who performed extensive chart review regarding the care of the Veteran's condition.  She noted that the Veteran had a rare central nervous system condition, diagnosed as IHP, which if progressed rapidly could cause blindness.  She noted that the Veteran had actual knowledge of the steroid side effects of elevated blood sugar.  She stated that these side effects were being evaluated and treated.  The examiner stated that the risk of side effects versus the need for treatment with steroids was evaluated and discussed in detail with the Veteran.  She stated that the providers felt the Veteran needed steroids for at least a year.  She stated that though the Veteran unfortunately developed bleeding ulcer, this is a known complication, but it was not due to errors in judgment, carelessness, negligence, or lack of proper skill on the part of VA.  She also opined that there is no evidence that the Veteran's timing of discharge in any way led to or hastened or altered the natural progression of his ulcer.  

Here, the Board acknowledges the Veteran's contentions of negligence and fault on the part of VA in rendering ongoing treatment and hospital treatment for his IHP and his complications of IHP and treatment thereof.  For instance, the Veteran contends, such as in his April 2010 statement, that VA was negligent in failing to reduce the strength and dosage of the steroids that was prescribed for treatment for IHP, and that this caused complications such as steroid-induced diabetes mellitus and steroid-induced peripheral edema.  The Veteran contends that despite his concern regarding the known side effects of its long term use and the signs of severe edema in his extremities that began in January 2010, his dosage was not adjusted until after he had been diagnosed with steroid induced diabetes and had a ruptured duodenal ulcer.  He also contended that VA doctors ignored a suggestion by Dr. R. that his Dexamethasone dose be reduced.  The Board notes however, that the UH-prescribed and recommended continued dosage of Dexamethasone was continued until VA doctors suggested that the Veteran begin the switch to Prednisone, as described above.  Alternatively, the Veteran contends, as reflected in his August 2017 Board hearing that steroid-induced diabetes is not a regular side effect of the steroids he was receiving, and therefore is not a foreseeable risk.  Again, this determination by the Veteran has no probative value, given his lack of medical expertise.  

Alternatively, the Veteran essentially contends, as reflected in his August 2017 Board hearing, that he did not give informed consent to receive steroids to continue treating his IHP because he "was not making rational decisions" and he was "not thinking straight."  The Board notes that there is no indication by the Veteran or in the medical evidence that the Veteran did not freely give consent to the VA doctors to continue steroid treatment for IHP, to include continuing the UH-prescribed Dexamethasone.  For instance, there no indication that the Veteran is or was not competent to make decisions on his own behalf.  Indeed, though the Veteran reported in his August 2010 statement that M. W. is his "medical power of attorney," and though she was present during some of the Veteran's treatment at the VAMC, there is no indication by the Veteran or in the medical records that she made any decisions on the Veteran's behalf with regard to his course of steroid treatment when being treated by VA.  The record shows that at all times when the Veteran was being treated at VA, he made medical decisions on his own behalf and freely gave consent to continue his steroid treatment course.  

The Veteran also contends, as reflected in his August 2010 statement, that VA should not have discharged him from his first VA hospitalization on March 1, 2010, because he had edema of the feet at that time, and they discharged him when he was only wearing hospital footies, and he could not wear shoes because of the edema.  The Veteran also contends, such as in his August 2010 statement, that VA administered medications that were not warranted.  The Veteran also contends, such as in his in August 2017 Board hearing, that Dr. S. B, did not care about the quality of care the Veteran receives and that he was discharged when he was not in stable condition, as his blood sugar was not under control, and his feet were swelling from what he believed were due to the steroids.

Diabetes Mellitus, and Peripheral Edema

The weight of the above medical evidence shows that there is no additional diabetes mellitus disability due to the steroid treatment continued and prescribed by VA, when comparing the Veteran's condition at the start of his VA-prescribed steroid treatment course, to his condition after switching him from Dexamethasone to Prednisone and then tapering off his steroids.  Significantly, the medical evidence above shows that the Veteran was noted as having high blood sugars at UH when being treated prior to his transfer of treatment to VA, and UH was the facility that prescribed and recommended high doses of Dexamethasone.  Then, after transferring care to VA, the medical evidence above, to include the August 2011 VA examiner's opinion, shows that though the Veteran did have steroid-induced diabetes during the course of his VA treatment, his steroid-induced diabetes was followed and treated closely, and that after or during the tapering off of his steroid Prednisone, prescribed by VA, his diabetes resolved.   The Veteran himself testified at the August 2017 Board hearing that he has continued to regularly monitor his blood sugar since 2010, and that with the exception of one "relapse" three years ago, his blood sugars have not been elevated.  Thus, no additional disability of diabetes mellitus is shown, and compensation under § 1151 for diabetes mellitus is not warranted. 

Similarly, the above medical evidence shows that there is no additional peripheral edema disability due to the steroid treatment prescribed by VA, when comparing the Veteran's condition at the start of such treatment, to his condition after tapering off his steroids.  He reported in a March 2011 statement that he had signs of severe edema in his extremities beginning in January 2010.  Again, the Veteran's outpatient status was monitored by Dr. R. at UH in January 2010, so the Veterans edema was present at the beginning of his treatment with VA. The medical evidence above, to include the August 2011 VA examiner's physical examination of the Veteran, shows that though the Veteran did have peripheral edema during the time he was taking his steroid medications and during the course of his steroid treatment for IHP at VA.  However, his steroid treatment was followed and carefully monitored by VA, and after tapering off his steroids, his peripheral edema is shown by the medical evidence as resolved.  Thus, no additional disability of peripheral edema is shown, and compensation under § 1151 is not warranted for the same. 

The Board acknowledges that the Veteran has testified in the August 2017 Board hearing that since his episodes of edema in 2010, he has had problems with edema in his hands and feet periodically, especially when the temperature changes.  However, the Veteran has no medical expertise or training, and the determinations as to whether periodic swelling in the hands and feet are diagnosable as edema, or are due to a course of VA treatment, such as steroids, as opposed to other causes, are medical determinations.  Here, the medical evidence, to include the August 2011 VA examination, shows that the Veteran's treatment-induced peripheral edema (i.e., in the ankles) resolved.  There is no probative evidence to show that the Veteran's currently reported swelling in his hands and feet are proximately due to any treatment by VA.  

Bilateral Bunions due to Edema of the Feet

The Board acknowledges the Veteran's contention that due to fault and negligence of VA in continuing his doses of steroids, he experienced peripheral edema of the feet, and that this caused his shoes to be too tight, which then caused bunions.  The Veteran is competent to report bunions that developed after wearing shoes that felt too tight due to swelling.  The Board acknowledges the Veteran's contentions of negligence and fault on the part of VA in rendering ongoing treatment and hospital treatment for his IHP and his complications of IHP steroid treatment, to include edema.  However, given the above August 2011 VA examiner's opinion, the preponderance of the evidence is against a finding that the Veteran's bunions were proximately due to VA failing to exercise the degree of care that one would expect from a reasonable health care provider.  The examiner also opined that the Veteran's bunions did not result from an event that was not reasonably foreseeable.  Given this probative evidence, compensation under compensation under § 1151 for bilateral bunions is not warranted.  


Ruptured Ulcer and Associated Scar

The Veteran also contends, such as in the August 2010 statement, that he suffers from residuals of a ruptured duodenal ulcer, and that VA and Dr. S. B. was negligent when it discharged him from the hospital on March 1, 2010.  He essentially argues that this discharge date was too early and that his condition at discharge was not stable because his blood sugar was high and he had peripheral edema due to steroid treatment.  He notes that five days after this discharge he returned to UH for emergency care for a ruptured duodenal ulcer.  Alternatively, the Veteran contends, such as in the August 2017 Board hearing, that he believes that his steroids treatment, specifically to include his continued high doses of Dexamethasone, caused his ruptured ulcer.   The Veteran also essentially contends, such as in the August 2017 Board hearing, that VA was negligent because when he was discharged, Dr. S. B. reportedly told the Veteran that he did not care about the Veteran's quality of care and that he is discharging the Veteran at that time [regardless of his condition].  Ms. W. also testified that Dr. S. B. was curt when he discharged the Veteran on March 1, 2010.  

Here, however, given the above August 2011 and April 2013 VA medical opinions, the competent and probative evidence is against a finding of fault on VA's part due to carelessness, negligence, lack of proper skill, or error in judgment in discharging the Veteran on March 1, 2010 or in the course of treatment while hospitalized after transfer from UH to VA.  Indeed, the above medical evidence shows that in addition to Dr. S. B., Neurology also found that the Veteran was stable and ready for discharge.  Further, the VA medical opinions are against a finding that the Veteran's ruptured ulcer and associated scar was not a reasonably foreseeable event.  The April 2013 VA medical opinion shows that the Veteran's ruptured ulcer is a known complication of steroid treatment.  Given this probative evidence, compensation under compensation under § 1151 for ruptured ulcer and associated scar is not warranted.

The Board also acknowledges that the Veteran testified at the August 2017 Board hearing that when he spoke to one of his attending providers who used to work for Cleveland VA Medical Center and who was reportedly Dr. S. B.'s supervisor, she said, "One of my doctors gave you this?"  However, this statement does not actually provide any rationale or opinion that any course of treatment given by Dr. S. B. caused any additional disability or was proximately due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Thus, this reported statement by this doctor has no probative value in substantiating the Veteran's claims for compensation under § 1151.

The Veteran has also provided multiple arguments, such as in the June 2013 Form 9 and in his Board hearing testimony, that his disabilities are due to fault on the part of UH in rendering treatment and prescribing steroids in December 2009.  However, compensation under § 1151 is not warranted for any treatment by UH providers, as this does not constitute VA treatment or care.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for ruptured duodenal ulcer is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for scar associated with duodenal ulcer is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for edema of the hands is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for edema of the feet is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for left and right foot bunions is denied. 


REMAND

Service Connection Claims

The Veteran contends that he suffers from IHP is etiologically related to service, specifically to include his service in Vietnam, for instance, as reflected in his August 2017 Board hearing.  He stated in the August 2010 statement that doctors have found cases of IHP world-wide, and 34 of these cases seem to be clustered in Southeast Asia.  He believes that his IHP is etiologically related to service in Vietnam and his presumed exposure to an herbicide agent in Vietnam.  He testified at the August 2017 Board hearing that this disease is now diagnosed as "IgG4."

This issue turns on whether the Veteran's IHP is related to service on a direct basis, because IHP is not on the list of presumptive disease under 38 C.F.R. § 3.309(e), and because the evidence of record shows that lymphoma was affirmatively ruled out.  VA obtained a November 2010 VA medical opinion, in which Dr. B., a hematologist, stated that the IHP is a rare clinical entity, and that several causes have been recognized, including infections, autoimmune disorders, and neoplasms.  Dr. B. noted that there is no indication that this Veteran's case is related to malignancy.  Dr. B. also noted that there is no indication of non-Hodgkin's lymphoma in the Veteran's history.  He noted that the etiology of the Veteran's rare condition is not known.  Dr. B. opined that there is no "strong indication that this condition is related to the Veteran's service."  He stated that however, a rheumatologist or neurologist might be better able to make this assessment.  

A new VA medical opinion from a rheumatologist or neurologist should be obtained to determine whether the Veteran's IHP is at least as likely as not related to service.  

Per the facts described in the Decision above, the medical evidence tends to show that the Veteran's other claimed disabilities for service connection were proximately caused by the Veteran's IHP or treatment for IHP.  Service connection on a secondary basis may be granted for a disability that is secondary to an already service-connected disability.  As such, the issues of entitlement to service connection for the above listed disabilities other than IHP are deferred, pending adjudication of the issue of service connection for IHP.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion from either a neurologist and/or a rheumatologist to determine the nature and etiology of the Veteran's claimed IHP.  Make the claims file available to the examiner for review of the case.  

The examiner is asked to please opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's IHP is etiologically related to service, to include service in Vietnam.  

For purposes of this opinion, the examiner's attention is invited to the Veteran's August 2010 statement that doctors have found cases of IHP world-wide, and 34 of these cases seem to be clustered in Southeast Asia.  He believes that his IHP is etiologically related to service in Vietnam and his presumed exposure to an herbicide agent in Vietnam.  He testified at the August 2017 Board hearing that this disease is now diagnosed as "IgG4."

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Thereafter, conduct any further development deemed necessary, to include with regard to the other service connection claims on appeal, and readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


